

117 HR 3119 : Energy Emergency Leadership Act
U.S. House of Representatives
2021-07-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IIB117th CONGRESS1st SessionH. R. 3119IN THE SENATE OF THE UNITED STATESJuly 20, 2021 Received; read twice and referred to the Committee on Energy and Natural ResourcesAN ACTTo amend the Department of Energy Organization Act with respect to functions assigned to Assistant Secretaries, and for other purposes.1.Short titleThis Act may be cited as the Energy Emergency Leadership Act.2.Functions assigned to Assistant Secretaries(a)In generalSubsection (a) of section 203 of the Department of Energy Organization Act (42 U.S.C. 7133(a)) is amended by adding at the end the following new paragraph:(12)Energy emergency and energy security functions, including—(A)responsibilities with respect to infrastructure, cybersecurity, emerging threats, supply, and emergency planning, coordination, response, and restoration; and(B)upon request of a State, local, or tribal government or energy sector entity, and in consultation with other Federal agencies as appropriate, provision of technical assistance, support, and response capabilities with respect to energy security threats, risks, and incidents..(b)CoordinationThe Secretary of Energy shall ensure that the functions of the Secretary described in section 203(a)(12) of the Department of Energy Organization Act (as added by this Act) are performed in coordination with relevant Federal agencies.Passed the House of Representatives July 19, 2021.Cheryl L. Johnson,Clerk